Citation Nr: 0524014	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  98-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for retained shrapnel 
fragments in the head as a distinct ratable entity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from April 1941 to April 1945.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).   


FINDING OF FACT

A shell fragment wound has resulted in retained foreign 
bodies, orbital depression, tenderness and deformity of the 
anterior margin of the frontal sinus. 


CONCLUSION OF LAW

Residuals of a shell fragment wound of the right suborbital 
area with retained foreign bodies, orbital depression and 
deformity of the anterior margin of the frontal sinus was 
incurred in wartime service.  38 U.S.C.A. §§ 1110, 1154 (West 
2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that any defect in regard to VCAA 
is harmless error as the claim is herein granted.  

The veteran honorably served his nation during a time of war 
and was wounded in action.  His decorations include the 
Purple Heart.  The issue before the Board is entitlement to a 
separate evaluation for shrapnel wound as a distinct entity.  
The veteran is service-connected for a scar of the right eye 
region, a residual of a shell fragment wound.  More recently, 
service connection was established for headaches as secondary 
to the shell fragment wound.  

The veteran asserts that a separate evaluation for the shell 
fragment wound should be assigned.  We agree.  Service 
connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  The issue before the Board is whether 
granting a separate evaluation for the shell fragment wound 
would result in pyramiding.  The Court addressed an analogous 
situation in 1994.  The Court determined that the condition 
embodied in Diagnostic Code 7800 was entirely cosmetic.  Such 
rating does not contain any component of pain or muscle 
damage.  The critical element is that none of the 
symptomatology for any one of these conditions is duplicative 
or overlapping with the symptomatology of the other two.  
Esteban v. Brown, 6 Vet. App. 259 (1994).

In this case, there is clear evidence that the wound resulted 
in more than just a scar.  There are retained fragments in 
the deeper structures.  Furthermore, there is an associated 
deformity of the anterior margin of the frontal sinus.  Also 
described is a depression in the orbital rim.  In view of the 
fact that the Court has determined that Diagnostic Code 7800 
is limited to cosmetic changes, there is no duplication of 
disability and service connection is warranted.  Adding to 
the determination of the Board is the finding of tenderness, 
a factor not contemplated in Diagnostic Code 7800.

In sum, the grant of service connection for the cosmetic 
defect (scar) does not prevent the recognition of service 
connection for residuals of a shell fragment wound of the 
right suborbital area with retained foreign bodies, orbital 
depression and deformity of the anterior margin of the 
frontal sinus


ORDER

Service connection (as a distinct ratable entity) for 
residuals of a shell fragment wound of the right suborbital 
area with retained foreign bodies, orbital depression and 
deformity of the anterior margin of the frontal sinus is 
granted.



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


